                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF CONNECTICUT

 FRIENDS OF ANIMALS,                                          Civil Action No.

                                 Plaintiffs,                  3:20-cv-01312 (AWT)

           v.

 WILBUR ROSS, in his official capacity as
 Secretary of Commerce,

               and

 NATIONAL MARINE FISHERIES SERVICE,
 an agency within the United States Department of
 Commerce

                                 Defendants.                  December 17, 2020


PARTIALLY UNOPPOSED MOTION TO INTERVENE AS DEFENDANT BY THE SEA
        RESEARCH FOUNDATION INC. D/B/A MYSTIC AQUARIUM

          Pursuant to Fed. R. Civ. P. 24, Sea Research Foundation, Inc. d/b/a Mystic Aquarium

(“Mystic”) hereby moves this Court for an Order allowing Mystic to intervene, as a party

defendant, in this action. In further support of this motion, Mystic has filed its Memorandum of

Law in Support of Partially Consented To Motion To Intervene As Defendant By The Sea Research

Foundation Inc. D/B/A Mystic Aquarium of even date herewith. As support for this motion, Mystic

states:

          1.         Mystic is an aquarium in Mystic, Connecticut, and is the holder of the wildlife

import permit that is the subject of this action.

          2.         More particularly, on August 27, 2020, after a hotly contested agency adjudicatory

proceeding, Federal Defendants National Marine Fisheries Service and Secretary of Commerce

Wilbur Ross (collectively, “NMFS”), granted Mystic a permit under the Marine Mammal



                                                      1
Protection Act of 1972 (“MMPA”), 16 U.S.C. 1361 et seq. authorizing Mystic to import five (5)

beluga whales from Marineland of Canada, Inc. under the Marine Mammal Protection Act of 1972

(“MMPA”), 16 U.S.C. 1361 et seq., for purposes of important scientific research with incidental

public display.

       3.         NMFS takes no position with respect to this motion.

       4.         Plaintiff Friends of Animals (“Plaintiff”) had filed comments opposing the grant of

the permit. Plaintiff has now sued NMFS under the Administrative Procedure Act, 5 U.S.C. §

706, for judicial review of the grant of the permit. Complaint, ¶¶ 141-156. Plaintiff seeks

injunctive and declaratory relief, including an order vacating and enjoining the permits, which

would prevent Mystic from bringing the beluga whales from Canada to their new home at Mystic.

       5.         Plaintiff does not oppose Mystic being granted permissive intervention in the case

under Fed.R.Civ.P. 24(b), generally, but does oppose any participation by Mystic in the resolution

of Plaintiff’s pending motion for a preliminary injunction (ECF Doc. 17) on the basis of alleged

untimeliness, except that Plaintiff has indicated that it will not oppose a brief statement by Mystic

that it opposes the imposition of any injunction.

       6.         Mystic has a great deal at stake in maintaining its NMFS permit to import beluga

whales, and thus should be granted intervention to defend its interests. If Plaintiff prevails and the

permit is set aside, or judicially limited in some way, Mystic may be barred from importing the

belugas or may be required to alter its scientific research or its plans to care for the whales. The

research cannot be achieved by studying wild populations. See Fed.PI.Opp. at 9 (ECF Doc. 23).

Therefore, denial of this Motion would impair Mystic’s ability to protect its significant interest in

its MMPA import permit and its care and study of the belugas. See also 5 U.S.C. § 558

(establishing certain due process rights of license holders under the Administrative Procedure Act).



                                                    2
       7.      As stated above, no party opposes the grant of permissive intervention concerning

Mystic’s intervention in the main case.

       8.      Because of its significant interests at risk in this lawsuit, and Mystic’s unique

knowledge and ability, as an aquarium that actually cares for, transports, and conducts research

with beluga whales, to effectively supplement NMFS’s defense, the Court should grant Mystic

permissive intervention under Fed.R.Civ.P. 24(b).

       9.      For the same reasons, this Court should grant this motion and allow Mystic to

intervene, for all purposes, concerning the preliminary injunction sought by Plaintiff.

       10.     Indeed, counsel for Mystic and counsel for Plaintiff were able to resolve all issues

regarding Mystic’s intervention except whether Mystic should be allowed to participate in the

adjudication of Plaintiff’s motion for a preliminary injunction filed December 3, 2020. Plaintiff

contends that the Court has already set a schedule reducing the standard 21-day period in which to

file responses to a preliminary injunction motion, and that it is too late for Mystic to file an

opposition pleading in compliance with the reduced time periods. See Local Rule 27, see also,

ECF Doc. 21 (minute entry reducing response time). Insofar as the preliminary injunction hearing,

originally set for December 17, 2020, has now been continued to December 21, 2020, Mystic

believes this motion to have been timely made and that Mystic’s participation in the injunction

will not prejudice Plaintiff in any way.

      WHEREFORE, Mystic prays that the Court:

       (a)     Grant this motion and allow Mystic to participate in this action as a party

defendant;

       (b)     Consider Mystic’s memorandum of law in support of this motion to intervene as

an informal response to Plaintiff’s preliminary injunction motion, as it provided a very limited



                                                 3
rebuttal of select arguments in Plaintiffs’ preliminary injunction motion not adequately addressed

in the Federal Defendants’ opposition to that motion;

       (c)     Allow Mystic to participate in the preliminary injunction oral argument to the

limited extent of appearing and being available to answer any questions the Court might have;

       (d)     Allow Mystic to rebut any incorrect factual information presented by Plaintiff in

its reply brief or by any party at oral argument,

       (e)     Note Mystic’s agreement with the Federal Defendants’ opposition to the motion;

and

       (f)     Hear Mystic on any scheduling matters.

                                               Respectfully submitted,

                                               THE PROPOSED DEFENDANT-INTERVENOR
                                               SEA RESEARCH FOUNDATION, INC.
                                               D/B/A MYSTIC AQUARIUM


                                               By: /s/ Jeffrey M. Sklarz
                                               Lawrence S. Grossman (ct15790)
                                               Jeffrey M. Sklarz (ct20938)
                                               Green & Sklarz, LLC
                                               One Audubon Street, 3rd Floor
                                               New Haven, CT 06511
                                               Phone: (203) 285-8545 x101
                                               Fax: (203) 823-4546
                                               lgrossman@gs-lawfirm.com
                                               jsklarz@gs-lawfirm.com

                                               James H. Lister (DC Bar 447878) *
                                               Nicole M. Bayne (CA Bar 328392) *
                                               Birch, Horton, Bittner, & Cherot, P.C.
                                               1100 Connecticut Ave., NW, Suite 825
                                               Washington, D.C. 20036
                                               (202) 659-5800
                                               jlister@dc.bhb.com

                                               Of Counsel
                                               *Application for pro hac vice status pending.

                                                    4
                                 CERTIFICATE OF SERVICE

       I hereby certify that on the date set forth below, a copy of the foregoing was served by

CM/ECF and/or mail on anyone unable to accept electronic filing. Notice of this filing will be

sent by email to all parties by operation of the Court’s electronic filing system or by mail to

anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties

may access this filing through the Court’s CM/ECF System.

Date: December 17, 2020

                                              /s/ Jeffrey M. Sklarz




                                                  5
